FOR IMMEDIATE RELEASEExhibit 99.2 COMPANY CONTACT: Robert L. LaPenta, Jr. Vice President –Treasurer (609) 387-7800 ext. 1216 Burlington Coat Factory Fiscal 2007 Conference Call BURLINGTON, August 30, 2007 – Burlington Coat Factory will hold a conference call for investors on Wednesday, September 5, 2007 at 10:00 a.m. eastern time to discuss the Company’s fiscal 2007 operating results. To participate in the call, please dial 800-926-7713. This conference call will be recorded and available for replay beginning two hours after the end of the call and will be available through September 6, 2007 at 12:00 p.m. eastern time. To access the replay, please dial 800-633-8284, then the access number 21347215. About Burlington Coat Factory We are a nationally recognized retailer of high-quality, branded apparel at every day low prices. We opened our first store in Burlington, New Jersey in 1972, selling primarily coats and outerwear. Since then, we have expanded our store base to 379 stores in 44 states, and diversified our product categories by offering an extensive selection of in-season, fashion-focused merchandise, including: ladies sportswear, menswear, coats, family footwear, baby furniture and accessories, as well as home décor and gifts.All stores are company-operated, and nearly all are located in high traffic areas such as strip malls and shopping centers in various locations.
